Citation Nr: 0115753	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  94-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for service-connected disc degeneration, L5/S1, 
for the period from March 11, 1992 to April 20, 2000.

2.  Entitlement to rating higher than 40 percent for service 
connected disc degeneration, L5/S1, for the period since 
April 11, 2000.

3.  Entitlement to an initial disability rating in excess of 
30 percent for allergic asthma.

4.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella, left knee.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran entitlement 
to service connection and a noncompensable evaluation for 
asthma, and which denied his claims of service connection for 
a low back disability, a left knee disability, and a gastric 
disorder.  In the course of the appeal, the veteran was 
granted service connection and 10 percent evaluations for 
both chondromalacia patella of the left knee and disc 
degeneration of L5-S1 in a September 1994 RO decision.  The 
denials of service connection for a gastric disorder and a 
compensable evaluation for asthma were confirmed and 
continued.  By a rating decision dated August 1999, the RO 
assigned a 30 percent evaluation for the veteran's service 
connected asthma.  By a rating decision dated July 2000, the 
RO granted entitlement to service connection for 
gastroesophageal reflux disease with chronic gastritis and 
assigned a 10 percent evaluation.  That same rating decision 
increased the evaluation for the veteran's disc degeneration, 
L5-S1, to 40 percent disabling.

The Board in December 1996 remanded the case for further 
development.  Following the accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected disc degeneration, L5/S1, 
was productive of mild intervertebral disc syndrome from 
March 11, 1992 to April 10, 2000.

2.  The veteran's service-connected disc degeneration, L5-S1, 
has been productive of severe intervertebral disc syndrome 
since April 11, 2000; pronounced intervertebral disc syndrome 
has not been demonstrated.

3.  It has not been objectively shown that the service-
connected allergic asthma is severe or pronounced in nature, 
as defined by the pertinent diagnostic code that was in 
effect when the veteran filed his claim for an increased 
rating for this disability in March 1992, or that the results 
of pulmonary function studies reveal FEV-1 or FEV-1/FVC 
values of at least 55 percent of the value predicted, with 
the need for at least monthly visits to a physician for 
required care of exacerbations, intermittent courses of 
systemic corticosteroids, or more than one confirmed attack 
per week.

4.  The veteran's chondromalacia patella of the left knee is 
manifested by arthritis, pain and range of motion from 0 to 
110 degrees, but moderate recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, or 
extension to 15 degrees is not demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an 
evaluation higher than 10 percent for disc degeneration, L5-
S1, for the period March 11, 1992 to April 10, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000); 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).

2.  The schedular criteria for the assignment of an 
evaluation in excess of 40 percent for disc degeneration, L5-
S1, from April 11, 2000, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.40-4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2000); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

3.  The scheduler criteria for the assignment of a rating in 
excess of 30 percent for allergic asthma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.97, Code 6602 (as in effect before 
and since October 7, 1996).

4.  The scheduler criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia patella of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 
5260, 5261, 5256, 5259 (2000); VAOPGCPREC 23-97, VAOPGCPREC 
9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran contends that his disabilities are more severe 
than contemplated by the evaluations assigned.  These are 
original claims placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The 
Fenderson case requires consideration be given to staged 
ratings in claims arising out of the original grant of 
service connection.  The severity of the veteran's disability 
must be evaluated from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, 
inasmuch as the grant of the 40 percent rating is not the 
maximum benefit for disc degeneration under the rating 
schedule, the claim for an initial rating in excess of 10 
percent for this disability remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The record 
includes VA examinations dated in 1997 and 2000, which the 
Board finds to be adequate for rating purposes.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  

Additionally, the record shows that the veteran has been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
rating for the disability at issue.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliant with VA's notification requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record, which shows substantial compliance 
with the notice and assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I.  Disc degeneration L5-S1 from March 11, 1992 to April 10, 
2000 and thereafter

At his March 1994 VA examination, the veteran reported sharp 
pain in the lower spine, with constant ache, and numbness in 
both the buttocks to the posterior half of the thighs.  He 
also reported back pain during sexual intercourse, with no 
bladder or bowel disturbances.  On examination the examiner 
noted that the mobility of the thoracic spine was almost 
normal, with only the lateral flexion limited to 25 degrees.  
The mobility of the lumbar spine was mildly reduced.  Flexion 
was to 80 degrees, extension to 24 degrees, and rotation was 
to 40 degrees bilaterally.  Muscle spasm was palpable between 
T12 and L5.  X-ray of the lumbar spine revealed narrowing of 
the vertebral space of L5-S1.  The diagnosis was chronic low 
back pain due to disc degeneration L5-S1.

At his July 1997 VA examination, the veteran reported sharp 
pain in the lower back and a constant ache and numbness in 
both the buttocks extending to the posterior halves of the 
thighs.  He reported back pain during sexual intercourse and 
afterwards for the rest of the night and the following one to 
two days.  He indicated that prolonged standing or walking 
for two hours initiated major pain sensations.  The veteran 
did not indicate any bladder or bowel disturbances.  The 
examination showed forward flexion to 78 degrees, extension 
to 20 degrees, lateral flexion to 18 degrees to the right and 
16 degrees to the left and rotation to 20 degrees.  There was 
painful restriction at extremes of motion, but no pain on 
use.  Straight leg raising was negative bilaterally, deep 
tendon reflexes were 2+ and there was no sensory disturbance.  
The veteran indicated that he took no medication for his back 
pain.  

The RO assessed a 10 percent evaluation from March 11, 1992 
to April 10, 2000 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (intervertebral disc syndrome).  Diagnostic Code 5293 
provides a 10 percent evaluation for mild intervertebral disc 
syndrome.  A 20 percent disability evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome involving recurring 
attacks, with intermittent relief.  A 60 percent rating, the 
maximum schedular rating provided for intervertebral disc 
syndrome, requires a pronounced condition, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Based on the medical evidence of record, the veteran does not 
have moderate impairment resulting from his disc 
degeneration, L5-S1, from March 11, 1992 to April 10, 2000.  
The medical examination reports of record, describe the 
veteran's forward flexion to 78 degrees, extension to 20 
degrees, lateral flexion to 18 degrees to the right and 16 
degrees to the left and rotation to 20 degrees.  There was 
painful restriction at extremes of motion, but no pain on 
use.  Straight leg raising was negative bilaterally and deep 
tendon reflexes were 2+ without sensory disturbance.  The 
veteran reported no use of medication for back pain and 
experienced no bladder or bowel disturbances.  The 
preponderance of the evidence clearly suggests against a 
moderate degree of impairment due to disc degeneration, L5-
S1, from March 11, 1992 to April 10, 2000.

The Board must now consider whether a higher rating may be 
assignable with application of the criteria under other 
pertinent diagnostic codes of the rating schedule.  In this 
regard the Board notes that the VA examinations have not 
demonstrated that the veteran's service-connected low back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

For the period from March 11, 1992 to April 10, 2000, the 
medical record contains no evidence quantifying any 
additional impairment resulting from pain on use, weakness, 
incoordination, excess fatigability, etc.  As the Board may 
not rely on its own medical judgment in adjudicating claims, 
an increased rating for the veteran's disability of the 
lumbosacral spine is not warranted under the factors 
discussed by the Court in DeLuca.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

However, when the veteran was examined by the VA in April 
2000, the findings included evidence of increased limitation 
of motion.  He reported sharp pain in the lower back and 
constant ache and numbness in both the buttocks extending to 
the posterior halves of the thighs.  He again reported back 
pain during sexual intercourse and afterwards for the rest of 
the night and the following one to two days.  He indicated 
that he did not experience bladder or bowel disturbances and 
that prolonged standing or walking initiated major pain 
sensations.  The veteran reported that his pain intensity 
worsened since the last VA examination in 1997.  He indicated 
that his entire back was stiff all over throughout the day 
and he could not bend over without pain.  The examination 
showed forward flexion to 70 degrees and extension to 12 
degrees, which was markedly limited and accompanied by pain.  
Points that pain set in were 48 degrees of flexion and 10 
degrees of extension.  Lateral flexion to the right and left 
showed 14 and 17 degrees respectively, and were severely and 
painfully limited.  Points that pain set in were 10 degrees 
to the right and 14 degrees to the left.  Rotation of the 
spine to the right was 10 degrees and to the left 20 degrees.  
This was severely/moderately limited.  The speed of motions 
were significantly reduced during and after forward bending, 
coming back, and lateral flexion to either side.  Muscle 
spasms were paraspinally palpable between T4 and T8 on the 
right side and L1 to L5 on the left.  Walking on toes and 
heels was possible but accompanied by pain.  X-rays showed 
the lumbar intervertebral disc spaces were within normal 
limits.  There were early degenerative changes with 
accentuation at the lumbosacral junction.  The diagnosis was 
degeneration L4-S1 with predominantly severe limitation of 
motion.

By a rating decision dated July 2000, the veteran was 
assigned a 40 percent evaluation for disc degeneration, L5-S1 
from April 11, 2000, the date of the VA examination.  As 
noted above, a 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome involving recurring 
attacks, with intermittent relief.  A 60 percent rating, the 
maximum schedular rating provided for intervertebral disc 
syndrome, requires a pronounced condition, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

The medical evidence in this case clearly does not reflect 
the above criteria for a 60 percent rating from April 11, 
2000.  This is so inasmuch as there is no evidence of 
persistent symptoms compatible with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings.  Accordingly, a rating greater than 40 
percent is not for assignment under Code 5293.  Similarly, 
the evidence does not demonstrate residuals of fractured 
vertebrae or complete bony fixation (ankylosis) of the spine, 
as are required for a rating greater than 40 percent under 
the provisions set forth at Diagnostic Codes 5285 and 5286 
respectively.  Even with due consideration of the effects of 
pain on use and during flare-ups, overall impairment from the 
veteran's intervertebral disc symptomatology is certainly no 
more than severe, which warrants the 40 percent evaluation 
currently in effect.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293; VAOPGCPREC 36-97; Johnson, supra.; 
DeLuca, supra.

The Board again notes that the VA examinations have not 
demonstrated that the veteran's service-connected low back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted in the case of initial disability 
ratings.  Fenderson at 126.  In the present case, a staged 
rating has been assigned based on a demonstrated increase in 
the severity of the service connected disability during the 
pendency of the appeal.  With the exception of the 
aforementioned increase, the veteran's disability has 
remained no more disabling than as rated for the periods both 
from March 11, 1992 to April 10, 2000, and subsequent. 

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's disc degeneration, L5-S1 from March 11, 1992 to 
April 10, 2000.  Subsequent to that date, an increased 
initial rating in excess of 40 percent is not warranted for 
the veteran's disability.


II.  Allergic asthma

The veteran contends that his allergic asthma is more severe 
than contemplated by the 30 percent evaluation.

At his March 1994 VA examination, the veteran reported using 
two puffs of Pulmocort as needed and Sultanol Aerosol daily 
as needed.  He also reported having two to three asthma 
attacks a week and sometimes every day.  He reported having a 
tight feeling in his chest for three hours, and that the 
months of April to August were the worse during the year.  He 
also indicated that humid areas were worse than dry 
conditions.  The examination showed no attendant murmurs, and 
the diaphragms were normally movable.  The veteran was normal 
to percussion, with unremarkable respiration.  The chest x-
ray showed no sign of any acute inflammatory or tumorous 
process in either lobe.  Both hemidiaphragms were smoothly 
limited, and regularly and equilaterally movable in 
respiration.  The bilateral hili were regularly configured.  
Pulmonary function tests showed FEV1/FVC of 85 percent.

At his July 1997 VA examination, the veteran reported using 
two puffs of Proventil two to three times daily and Azmacort 
as needed.  He indicated that his last asthma attack was the 
prior afternoon and that his attacks lasted approximately 10 
minutes.  He reported that the attacks occur three to four 
times per week and sometimes every day.  He indicated that 
after eating a normal meal he has onset of major pulmonary 
complaints.  Also, for nearly one year he awakened almost 
every night for pulmonary distress which required the use of 
inhalers.  The examination showed no attendant murmurs, the 
diaphragms were normally movable, and the bilateral lungs 
were normal on percussion, with unremarkable respiration.  X-
rays in both lungs showed no evidence of any acute 
inflammatory or tumorous processes.  Both hemidiaphragms were 
smoothly limited, the marginal sinuses were free, the 
bilateral hili regularly configured, and the heart and 
vessels unremarkable.  The impression was that the heart and 
lungs were within normal limits.  Pulmonary function tests 
showed FEV1 of 72 percent and FVC of 75 percent.  

At his April 2000 VA examination, the veteran reported that 
in the summer when there was much dust, pollen, or gasoline 
in the air he wakes up every night because of wheezing.  He 
indicated that last year from July until early October he had 
asthma attacks every day.  The veteran felt that the asthma 
was insufficiently controlled in spite of using three 
different aerosols.  He also reported that he could no longer 
run or ride a bike because the exertion induces asthma 
attacks.  The veteran indicated that his last attack lasted 
one half-hour and was eventually cleared by administration of 
Sultanol, but that his chest tightness persisted for one and 
a half days.  The examination showed respiratory movements to 
be relatively flat but regular with no tender pectoral 
muscles or costal cartilage.  The respiratory movements rate 
and rhythm were within normal limits.  There was no audible 
inspiratory wheezing over either of the lungs.  The examiner 
noted that there was no effort of breathing at rest or on 
mild exertion at present.  Pulmonary function test showed the 
FEV1 and the FEV1/FVC were both 81 percent.  The diagnosis 
was mixed (allergic as well as exercise induced) bronchial 
asthma requiring continuous medication.

The service-connected bronchial asthma is currently rated 
under Diagnostic Code 6602 of the VA rating schedule.  On 
October 7, 1997, after the current appeal had commenced and 
was in pending status, Code 6602 was revised and new rating 
criteria went into effect.  The Court has held where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under the previous version of Diagnostic Code 6602, 
evaluations in excess of 10 percent disabling were based on 
the degree of disability demonstrated along with 
corresponding symptomatology.  A 30 percent disability rating 
was warranted where the objective evidence indicated a 
moderate disability as shown by asthmatic attacks rather 
frequent (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent rating was appropriate where 
the asthma was pronounced, with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602, in effect prior to October 7, 1996.

Under the revised criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).

As is noted above, the veteran is entitled to evaluation 
under both the old and new criteria for respiratory 
disorders.  Currently, he has a 30 percent disability rating 
for his service connected allergic asthma.  However, a 
careful review of the evidence under either criteria 
demonstrates that an increased rating for his respiratory 
disability is not warranted at this time.

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability, and 
therefore an increased rating under the old criteria is not 
warranted.  Although the veteran complained of three to four 
asthma attacks a week, the medical evidence has not 
demonstrated that the veteran suffers one or more asthmatic 
attacks weekly, with marked dyspnea on exertion between 
attacks and only temporary relief by medication, or that his 
asthma precludes more than light manual labor.  The higher of 
two ratings is to be assigned only where the overall 
disability picture more nearly approximates the criteria for 
such a rating, and the 30 percent rating contemplates 
frequent asthmatic attacks.  Given the overall medical 
evidence and the applicable rating criteria, the Board finds 
that the evidence of record does not warrant an increase to 
60 percent.

With respect to the current rating criteria, the Board also 
finds that a rating greater than 30 percent is not warranted.  
As noted above, a 60 percent rating is warranted if there is 
FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The medical evidence does not document 
monthly visits by the veteran to a physician or medical 
facility for treatment of exacerbations of his asthma, or 
reflect his undergoing intermittent courses of systemic 
corticosteroids. As noted above, while the medical records do 
document that the veteran uses three different aerosols for 
his asthma, visits to a medical facility were not on a 
consistent monthly basis.  Furthermore, the veteran's most 
recent pulmonary function test scores were FEV-1 of 72 
percent and FEV-1/FVC of 75 percent in July 1997, and were 
FEV-1 of 81 percent and FEV-1/FVC of 81 percent in April 
2000.  Given the overall medical evidence and the applicable 
rating criteria, the Board does not find the evidence of 
record warrants an increase to 60 percent.

III.  Conclusion

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R.  Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disabilities at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected disabilities are unusual, or cause marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.




IV.  Chondromalacia patella, left knee

The veteran contends that his chondromalacia of the left knee 
is more severe than contemplated by the 10 percent 
evaluation.

At his March 1994 VA examination, the veteran reported 
feelings of instability in his left knee, constant pain 
inside the knee, and poplitea.  He indicated that climbing up 
and down stairs was painful, and jumping and running was no 
longer possible.  The examiner noted crepitance on motion.  
The examination showed pain on pressure, and tenderness of 
the left knee on manipulation.  The collateral ligaments were 
painful to pulling, but stable.  Rotation to inside and 
outside was uncomfortable, but the anterior cruciate ligament 
was stable.  Lachmann sign was negative, as was pivot shift.  
The left poplitea was slightly bulged and tender to 
palpation.  There was pain radiation into the left m. 
gastrocnemicus claimed.  X-rays of the left knee showed no 
pathological findings.  Range of motion was 0 to 140 degrees.

At his July 1997 VA examination, the veteran reported that 
arthroscopic surgery in June 1994 revealed the presence of a 
large traumatic cartilage defect on the femuro-patellar 
sliding base.  The veteran complained of a feeling of 
instability and giving way, occasional clicking, constant 
pain inside the left knee and poplitea, and said climbing up 
and down stairs was painful.  The veteran indicated that his 
walking distance was restricted to one mile in 30 minutes.  
The examination showed range of motion of the left knee to be 
zero to 125 degrees.  The examiner noted no pain on use or on 
motion and the veteran complained of little pressure in the 
left knee during maximum flexion.  The left knee showed no 
effusion.  The medial and lateral articular line was tender 
on pressure.  External and internal rotation was 
uncomfortable.  Anterior cruciate ligament was stable and 
Lachmann sign and pivot shift were negative.  Collateral 
ligaments were painful on pulling, but firm.  There was 
patellar crepitation and pain while attempting to displace 
the patella on the sliding base.  The patella was painful on 
pressure.  X-rays of the left knee showed unremarkable bone 
structures and no evidence of inflammatory or arthritic 
changes.  No periarticular calcification was determinable.  
The patella was within normal limits.  

At his April 2000 VA examination, the veteran reported 
feelings of instability and giving way.  He indicted that 
there was occasional clicking, and he had constant pain 
inside the left knee.  He said that climbing up and down 
stairs was still painful, and jumping and running was no 
longer possible.  The veteran reported his walking distance 
was restricted to one half mile in 30 minutes, and he had 
slight left sided limp because of knee pain when walking.  
The examination showed the entire joint line was tender on 
pressure, and external and internal rotation was painful at 
the terminal degree of motion.  There was glossy skin and 
synovial effusion.  The anterior cruciate ligament was stable 
and Lachmann sign and pivot shift were negative.  The 
collateral ligaments were painful on pulling, but firm.  
There was patellar crepitation and pain while attempting to 
displace the patella on the sliding base.  The patella was 
also painful on pressure.  Range of motion of the left knee 
was extension to zero degrees and flexion to 110 degrees with 
pain.  The point where the pain set in was 95 degrees of 
flexion.  The speed was significantly reduced during common 
motions on even ground.  X-rays revealed a slight narrowing 
of the joint space on the lateral side.  There was no 
evidence of any further osteoarthritic changes involving the 
left knee or the patello-femoral joint.

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function. 38 C.F.R. § 4.20 (2000).  In this 
instance, the RO has rated the veteran's left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the 
semilunar cartilage.  A 10 percent evaluation is merited when 
this disability is symptomatic, and this evaluation has been 
assigned by the RO.  

Other rating codes are also for consideration.  Impairment of 
the knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Diagnostic Code 5260 provides that 
flexion limited to 60 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 provides that extension of 
the knee limited to 5 degrees warrants a noncompensable 
evaluation.  Extension of the knee limited to 10 degrees 
warrants a 10 percent evaluation.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint.  
When there is arthritis, confirmed by x-ray, and painful 
motion a 10 percent evaluation is warranted.  38 C.F.R. § 
4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98.

The Board finds that the criteria for an evaluation in excess 
of 10 percent for chondromalacia patella of the left knee 
have not been met.  The veteran is currently in receipt of 
the highest evaluation available under the rating code for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, Code 5259.  At this juncture, the Board notes that 
normal range of knee motion is identified as flexion and 
extension of 140 degrees to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  The range of motion of the veteran's left knee has 
been shown to be from full to limited to 110 degrees of 
flexion.  This does not warrant a compensable evaluation 
under either of the rating codes concerned with limitation of 
motion of the knee, so that an evaluation under these rating 
codes in excess of 10 percent may not be assigned.  38 C.F.R. 
§ 4.71a, Codes 5260, 5261.  There is no evidence of 
ankylosis, so that 38 C.F.R. § 4.71a, Diagnostic Code 5256 
may not be applied.  Finally, although the veteran has 
complained of feelings of instability of the left knee, every 
test on each examination has shown the knee to be stable, so 
that there is no basis for evaluating the veteran's 
disability under 38 C.F.R. § 4.71, Diagnostic Codes 5257.  
Impairment of the tibia and fibula has not been demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The disabling factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
have been considered.  However, these do not provide a basis 
for an increased evaluation.  The April 2000 VA examination 
demonstrated that pain did not begin until 95 degrees of 
flexion.  There is no evidence of incoordination, and the 
veteran remains able to walk one half mile.  None of these 
findings provides a basis for an evaluation in excess of 10 
percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Finally, the Board has considered entitlement to separate 
evaluations for the veteran's knee disability, based on his 
current disability and a separate diagnosis of arthritis.  
However, entitlement to a separate evaluation is not 
warranted in this case.  As noted above, a slight narrowing 
of the joint space was found on X-ray study in April 2000.  
However, there is no evidence of instability, and no evidence 
of subluxation, so that the veteran may not be evaluated 
under the rating code for other impairment of the knee due to 
subluxation or instability.  38 C.F.R. § 4.71a, Code 5257.  
The veteran is currently evaluated under the rating code for 
removal of the semilunar cartilage, symptomatic, but this 
rating code also contemplates loss of range of motion.  
38 C.F.R. § 4.71a, Code 5259.  See also VAOPGCPREC 9-98.  
Therefore, without evidence of both instability and loss of 
range of motion or painful motion, separate evaluations may 
not be assigned.  VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


ORDER

Entitlement to an initial disability rating higher than 10 
percent for service-connected disc degeneration, L5/S1 for 
the period from March 11, 1992 to April 20, 2000, is denied.

Entitlement to rating higher than 40 percent for service 
connected disc degeneration, L5/S1 for the period since April 
11, 2000, is denied.

Entitlement to an initial disability rating in excess of 30 
percent for allergic asthma is denied.

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia patella, left knee is denied. 



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 

